Citation Nr: 1026790	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-31 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for degenerative joint disease of the spine, knees, and 
feet/ankles.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for coronary artery disease.

3.  Entitlement to service connection for bilateral leg disorder.

4.  Entitlement to service connection for bilateral hip disorder.

5.  Entitlement to service connection for bilateral wrist 
disorder.

6.  Entitlement to service connection for type II diabetes 
mellitus.

7.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for hypertension.

REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1951 to April 1953 and from June 1953 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, and an August 2006 rating decision of the RO in 
Columbia, South Carolina.  As indicated by the record, during the 
course of the appeal, the Veteran moved to North Carolina; 
original jurisdiction now resides in the Winston-Salem RO.


Procedural history

A March 2001 rating decision denied the Veteran's original claims 
of entitlement to service connection for coronary artery disease, 
hypertension, and degenerative joint disease of the lumbar spine, 
knees, and feet.  The Veteran only disagreed with the denial of 
his claim for service connection for degenerative joint disease.  
Therefore, the March 2001 rating decision was final as to the 
issues of entitlement to service connection for coronary artery 
disease and hypertension.  See 38 U.S.C.A. § 7105 (2009).  A 
statement of the case (SOC) was issued as to the issue of 
entitlement to service connection for degenerative joint disease 
of the spine, knees, and feet.  The Veteran perfected his appeal 
by filing a timely substantive appeal [VA Form 9] in May 2002.  
In a Board decision dated in January 2003, the Veteran's claim of 
entitlement to service connection for degenerative joint disease 
of the spine, knees, and feet was denied.  The Veteran did not 
appeal that decision, and it became final.  See 38 U.S.C.A. § 
7104 (West 2002).

In November 2005, the Veteran filed a claim of entitlement to 
service connection for a bilateral wrist disorder.  He also filed 
an application to reopen his previously denied claim of 
entitlement to service connection for degenerative joint disease 
of the spine, knees, and feet.  His claims were denied in an 
August 2006 rating decision.  He disagreed with the denial and 
perfected his appeal in October 2007.

In April 2008, the Veteran filed claims of entitlement to service 
connection for a bilateral leg disorder, a bilateral hip 
disorder, and type II diabetes mellitus.  He also filed an 
application to reopen his previously denied claims of entitlement 
to service connection for hypertension and coronary artery 
disease.  His claims were denied in an October 2008 rating 
decision.  His disagreed with that decision and perfected his 
appeal by filing a timely substantive appeal in July 2009.

A hearing was held on May 25, 2010, in Winston-Salem, North 
Carolina, before the undersigned acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As is set forth in more detail below, the Veteran's claims of 
entitlement to service connection for coronary artery disease and 
degenerative joint disease of the spine, knees, and feet are 
being reopened.  The merits of those issues, along with the other 
issues on appeal, will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will be 
notified if further action on his part is required.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  An unappealed March 2001 rating decision denied service 
connection for coronary artery disease.

3.  The evidence received since the March 2001 rating decision, 
by itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for coronary artery disease and 
raises a reasonable possibility of substantiating the claim.

4.  A January 2003 Board decision denied service connection for 
degenerative joint disease of the spine, knees, and feet/ankles.  

5.  The evidence received since the January 2003 Board decision, 
by itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for degenerative joint disease of 
the spine, knees, and feet/ankles and raises a reasonable 
possibility of substantiating the claims.




CONCLUSIONS OF LAW

1.  The March 2001 rating decision, which denied service 
connection for coronary artery disease, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the March 2001 rating 
decision is new and material, and the claim for service 
connection for coronary artery disease is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2009).

3.  The Board's January 2003 decision, which denied entitlement 
to service connection for degenerative joint disease of the 
spine, knees, and feet/ankles, is final. 38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2009).

4.  The evidence received subsequent to the Board's January 2003 
decision is new and material, and the claim for service 
connection for degenerative joint disease of the spine, knees, 
and feet/ankles is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claims of 
entitlement to service connection for coronary artery disease and 
degenerative joint disease of the spine, knees, and feet/ankles.  
Implicit in his claims is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claims has been received.  Because the resolution of these claims 
involves the application of identical law to similar facts, they 
will be addressed together.  As indicated above, the other issues 
on appeal will be addressed solely in the Remand section of this 
decision.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.
The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's 
claims for service connection for coronary artery disease and 
degenerative joint disease, and therefore, regardless of whether 
the requirements of the VCAA and Kent have been met in this case, 
no harm or prejudice to the appellant has resulted.  Thus, the 
Board concludes that the current laws and regulations as they 
pertain to new and material evidence have been complied with, and 
a defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.




Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including coronary artery disease 
and arthritis, when they are manifested to a compensable degree 
within the initial post-service year.  See 
38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus, in most cases, between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).




Finality/New and Material Evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Factual background

When the Veteran's claims of entitlement to service connection 
for coronary artery disease and degenerative joint disease were 
last finally denied by the RO in March 2001 and January 2003, 
respectively, the evidence of record included service treatment 
records, service personnel records, private treatment records, VA 
treatment records, the Veteran's statements, and VA examination 
reports.  

Notably, the Veteran's service personnel records indicate that he 
served on active duty in the United States Army from April 1951 
to April 1953 and from June 1953 to February 1954.  His service 
records also confirm foreign service in Germany.

The Veteran's service treatment records dated in October 1951 
documented an accident in which a "food locker" fell on his 
back during his service in Germany.  A bruised back and coccyx 
region was indicated at that time.  A subsequent treatment record 
dated in November 1951 showed that the Veteran suffered a mild 
contusion on the left chest from the same incident.  
Additionally, service treatment records dated in February 1952 
documented the Veteran's complaints of chest pain "every morning 
when he gets up," and a treatment record dated in October 1952 
indicated a diagnosis of "myositis chest."  Further, a June 
1952 service treatment record noted "nonspecific arthritis," 
and an August 1952 service treatment record documented the 
Veteran's report of pain in his feet.  "Foot trouble" was also 
indicated in a November 1953 service treatment record.  Although 
the April 1953 service separation examination noted no 
abnormalities of the chest or musculoskeletal system, the 
Veteran's February 1954 separation examination did document his 
reported medical history of "foot trouble" and "pain or 
pressure in chest."  

A January 1976 x-ray of the Veteran's cervical and thoracic spine 
showed an essentially normal thoracic spine with arthritic 
changes to the cervical spine.

Private treatment records dated in November 1982 indicate that 
the Veteran "gives a long standing history of vague lower 
substernal aching discomfort dating from trauma to his chest 
(athletic encounters and accidents) in the 1950's and 1960's."  
See the discharge summary dated November 1982.  Private treatment 
records show that the Veteran had a coronary artery bypass graft 
in February 1983, and the February 1983 discharge summary 
indicates that the Veteran had a "long history of chest pain, 
times 20 years."  A diagnosis of coronary artery disease is 
documented in private treatment records dated in May 1983.  

An x-ray report dated in December 1991 indicated degenerative 
arthritis of the lumbar spine.  Private treatment records dated 
in December 1996, May 1997, and December 1997 also documented the 
Veteran's complaints of pain in the knees, back, and left heel.

VA treatment records dated March 1996 reported that x-rays showed 
"focal degenerative spurring at multiple sites" in the 
bilateral knees, and treatment records dated in November 1996 
documented a "history of degenerative joint disease."  An 
August 1999 VA treatment record also reported that the Veteran 
experienced "chronic low back pain status-post car accident and 
pelvic and back injury 1951 in Germany, " and a July 1999 x-ray 
report indicated degenerative disc disease of the lumbar spine.  
A treatment record dated April 2000further documented 
degenerative joint disease of the knees and lumbar spine, and 
degenerative changes in the knees were also noted on x-rays 
conducted at that time.  A June 2001 VA treatment record 
indicated that the Veteran had "complained of back pain for 
about two years."

In addition, a VA examination report dated October 2001 diagnosed 
the Veteran with degenerative joint disease of the right and left 
knees, but noted that the examiner "does not find adequate 
evidence to relate present findings to a period of military 
service."  A separate October 2001 VA examination report 
documented a diagnosis of degenerative disc and joint disease of 
the lumbosacral spine.  The examiner also indicated that he did 
not believe that "the current lumbosacral findings are related 
to his injuries in the service.  As far as could be ascertained, 
the Veteran had complete recovery from the original pelvic low 
back injury and present symptoms did not ensue with severity 
until the 1990's."

Also of record were several statements from the Veteran 
indicating that he suffered from heart, spine, knee, and foot 
problems as a result of an in-service accident that occurred when 
he "was riding on the back of [a] truckload with wall lockers" 
which fell on him and "knocked [him] off" the truck and he 
"landed on [his] rear end and [his] back."  See, e.g., the 
Veteran's statement dated June 2000.

In November 2005, the Veteran filed an application to reopen the 
previously denied claim of entitlement to service connection for 
degenerative joint disease of the spine, knees, and feet.  As 
indicated above, the August 2006 rating decision denied reopening 
the Veteran's claim, and this appeal followed.

Similarly, in April 2008, the Veteran filed a request to reopen 
the previously denied claim of entitlement to service connection 
for coronary artery disease.  His claim was denied in an October 
2008 rating decision, and this appeal also followed.

Evidence which has been added to the record since the October 
2008 and August 2006 RO decisions will be discussed in the 
Board's analysis, below.


Analysis

At the time of the prior denials, a diagnosis of coronary artery 
disease was of record as well as in-service evidence of chest 
pains.  Therefore, Hickson elements (1) and (2) had been met with 
respect to the coronary artery disease claim.  In the March 2001 
rating decision, the RO essentially denied Veteran's coronary 
artery disease claim because there was no evidence of the third 
Hickson element, which is a medical nexus.  Similarly, at the 
time of the January 2003 Board decision, diagnoses of 
degenerative joint disease of the spine and knees as well as 
documentation of the in-service accident were of record.  The 
Board denied the degenerative joint disease claim because there 
was no evidence of medical nexus.  Notably, as to the feet, the 
Board indicated that there was no current diagnosis of 
degenerative joint disease of the feet; accordingly, the 
Veteran's claim was also denied under Hickson element (1).

The unappealed March 2001 and January 2003 decisions are final.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2009).  As explained above, the Veteran's claims for 
service connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally submitted 
evidence bears directly and substantially upon the specific 
matters under consideration [medical nexus as to both claims and 
current diagnosis as to the feet/ankles].  

The newly submitted evidence consists of VA and private treatment 
records dated 1993 to 2006, December 2003 and July 2005 letters 
from Dr. F.D.M. (initials used to protect the Veteran's privacy), 
a VA examination report dated  in July 2006, and multiple 
statements of the Veteran, including his May 2010 Board hearing 
testimony.

In reviewing the evidence added to the claims folder since the 
March 2001 and January 2003 decisions, the Board finds that 
additional evidence has been submitted which is sufficient to 
reopen the Veteran's coronary artery disease and degenerative 
joint disease claims.  Specifically, in his July 2005 letter, Dr. 
F.D.M. reported that the Veteran had osteoarthritis at multiple 
sites, including the ankles.  See the letter from Dr. F.D.M. 
dated July 2005.  Accordingly, Hickson element (1), current 
diagnosis, has been satisfied to that extent as to degenerative 
joint disease of the feet/ankles.  Additionally, in his July 2005 
letter, Dr. F.D.M. stated that, with respect to the Veteran's 
osteoarthritis of the back, knees, and ankles, "it is more 
probable than not that his traumatic osteoarthritis is directly 
related to his injuries while on active duty."  As to the issue 
of coronary artery disease, in a December 2003 letter, Dr. F.D.M. 
stated that the Veteran had "a three month history of chest pain 
while on active duty and following his military service has been 
diagnosed with atherosclerosis and coronary artery disease.  
There is a degree of probability that the patient's chest pain 
was that of a cardiac nature such as angina."  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claims and may not assess its probative 
weight in relation or comparison to other evidence for reopening 
purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  As such, 
this additional medical evidence provide a connection or possible 
connection between a current disorder and the Veteran's military 
service, and thus, the letters from Dr. F.D.M. relate to an 
unestablished fact necessary to substantiate the claims. 
Therefore, the Boar finds the additional evidence submitted since 
the prior decisions to be both new and material.  

This newly added medical evidence is neither cumulative nor 
redundant of the evidence of record at the time of the March 2001 
and January 2003 decisions and raises a reasonable possibility of 
substantiating the Veteran's claims of entitlement to service 
connection for coronary artery disease and degenerative joint 
disease of the spine, knees, and feet/ankles.  The additional 
evidence suggests that the Veteran suffered from coronary artery 
disease and disabilities of the spine, knees, and ankles in his 
military service which have continued to the present day.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection between 
the veteran's service and the claimed disability].  Therefore, 
new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).  The Veteran's claims for entitlement to service 
connection for coronary artery disease and degenerative joint 
disease are therefore reopened.


Additional comments

The VA's statutory duty to assist the Veteran in the development 
of his claims attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may proceed 
to a decision on the merits of the reopened claims.

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of reopening 
the claims, this does not make it sufficient to allow the grant 
of the benefits sought.  See generally Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) [material evidence is evidence that would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant the 
claim].
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for coronary artery disease is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative joint disease 
of the spine, knees, and feet/ankles is reopened, and to this 
extent only, the appeal is granted.


REMAND

After having carefully considered the matter, and for the reasons 
expressed immediately below, the Board finds that the Veteran's 
claims of entitlement to service connection for coronary artery 
disease and degenerative joint disease, as well as the remainder 
of the issues on appeal, must be remanded for additional 
evidentiary development.  


Reasons for remand

SSA records

In an undated private treatment record received by the Board in 
October 2006, Dr. F.D.M. noted that the Veteran had been found 
disabled by the Social Security Administration (SSA).  The claims 
folder does not currently contain any SSA records or information 
pertaining to a disability determination.  

The Veteran's SSA records are potentially pertinent to all of his 
pending claims.  Therefore, the Veteran's complete SSA records 
should be obtained for consideration in connection with the 
issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation benefits].  
In light of VA's duty to assist [see 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009)], the Board finds that a request 
for these records must be made.  



VA examinations and medical nexus opinions

As to the pending claims of entitlement to service connection for 
coronary artery disease and type II diabetes mellitus, the Board 
notes that there is medical evidence of current diagnosis as well 
as evidence of potentially related in-service complaints as to 
both claims.   Specifically, VA and private treatment records 
document diagnoses of coronary artery disease and diabetes 
mellitus, type II.  See, e.g., the private treatment records 
dated May 1994 and the VA treatment record dated June 2003.  
Additionally, service treatment records document in-service 
complaints of chest pains and "kidney disease."  See, e.g., the 
service treatment records dated February 1952.

Notably, none of the medical records currently associated with 
the Veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the Veteran's claimed diabetes 
mellitus and his military service.  Moreover, as to the issue of 
coronary artery disease, the only medical opinion of record is 
the December 2003 medical opinion from Dr. F.D.M., set forth 
above, which is somewhat speculative and lacks sufficient 
rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].  As indicated, 
there are no other medical opinions of record which offer an 
opinion as to a possible causal relationship between the 
Veteran's claimed coronary artery disease and his military 
service.

Therefore, these issues present certain medical questions that 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions concern medical nexus opinions and must be addressed by 
an appropriately qualified VA examiner.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain and associate with 
the claims file the decision of the Social 
Security Administration (SSA) to award 
benefits to the Veteran and the records 
upon which SSA based its decision.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

2.  Following the development in the 
preceding paragraph, the Veteran should be 
afforded a VA examination to determine the 
nature and etiology of any coronary artery 
disease that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements.  
It should be noted that the Veteran did 
have complaints of chest pains in service.  

The examiner should comment as to whether 
it is at least as likely as not that that 
the Veteran currently has coronary artery 
disease that is related to his complaints 
and symptomatology in service or is 
otherwise causally or etiologically 
related to his military service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any diabetes mellitus that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  It 
should be noted that the Veteran did have 
complaints of kidney disease in service.  

The examiner should comment as to whether 
it is at least as likely as not that that 
the Veteran currently has diabetes 
mellitus that is causally or etiologically 
related to his military service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After completing the foregoing 
actions, the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of the 
action taken in the preceding paragraphs.  
Further development may include affording 
the Veteran additional VA examinations or 
obtaining medical opinions.  

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


